In re Walworth Company; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. D, No. 9N437; to the Court of Appeal, Fourth Circuit, No. 2001-C-1058.
Granted. The judgment of the Court of Appeal is reversed insofar as it holds the exceptions of lis pendens and res judicata are not applicable to the additional fifty-eight plaintiffs in the Elfer action. The judgment of the trial court granting the exceptions of lis pendens and res judicata as to the claims of all the Elfer plaintiffs is reinstated.